Citation Nr: 1231656	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1953 to April 1955.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for asthma, right ear hearing loss, and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that tinnitus is related to active service.

2.  Service connection for left ear hearing loss was denied by an unappealed August 2007 rating decision.

3.  Evidence associated with the claims file since the unappealed August 2007 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for left ear hearing loss.

4.  Service connection for asthma was denied by an unappealed March 1958 rating decision.

5.  Evidence associated with the claims file since the unappealed March 1958 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Evidence submitted to reopen the claims of entitlement to service connection for asthma and left ear hearing loss is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim of entitlement to service connection for tinnitus, because the claim is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).  Similarly, the petitions to reopen claims for entitlement to service connection for left ear hearing loss and asthma are reopened and remanded for additional development.  There is, therefore, no prejudice to the Veteran in proceeding to decide these issues.

The Board notes that it is unclear if the Veteran timely filed a substantive appeal.  The RO, however, treated the Veteran's appeal as if it was perfected.  Because the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected or that a substantive appeal was filed, the Board finds that it has jurisdiction to review the claims on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

Claims to reopen

In a March 1958 decision, the RO denied service connection for asthma because it pre-existed service and the evidence did not indicate in-service aggravation.  The Veteran did not appeal that decision.  The March 1958 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  

In an August 2007 decision, the RO denied service connection for left ear hearing loss because a VA examiner determined that it was not related to service.  The Veteran did not appeal that decision.  The August 2007 decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In January 2008, the Veteran requested to reopen his claims of entitlement to service connection for asthma and left ear hearing loss.  In a June 2008 rating decision, the RO found that the asthma claim was not reopened and the left ear hearing loss claim was reopened and denied. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the RO determined that new and material evidence was presented to reopen the Veteran's claim for entitlement to service connection for left ear hearing loss and was not presented to reopen the claim for service connection for asthma.  Such determinations, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the March 1958 and August 2007 rating decisions are the last final disallowance, the Board must review all of the evidence submitted since those actions to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Regarding asthma, the evidence of record at the time of the March 1958 decision includes the Veteran's service treatment records (STRs), a VA medical record, and a private physician statement.  The service entrance examination noted normal lungs and chest.  A chest x-ray was normal.  In a January 1954 STR, he was treated for a cold.  Chest examination was negative.  In March 1955 he was treated for a chest cold.  The service discharge examination noted normal lungs and chest.  A chest x-ray was negative.  Post-discharge, a January 1958 private physician statement indicated the Veteran had been treated for asthmatic bronchitis and asthma in January 1952, prior to service entrance.  A January 1958 VA treatment record indicated the Veteran had been hospitalized for 9 days for treatment of asthmatic bronchitis.  The final diagnoses were common cold and asthma.

Evidence submitted after the March 1958 decision includes VA treatment records and lay statements.  A July 2007 VA record noted a history of asthma.  An April 2008 VA record noted asthma.  At the August 2012 Board hearing, the Veteran reported that during service he had shortness of breath, he received pills for asthma, and that he had asthma attacks. 

The Board finds that new and material evidence has been presented.  The evidence, including lay of asthma attacks and shortness of breath during service, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of in-service incurrence or aggravation of asthma.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the other evidence of record did not demonstrate incurrence or aggravation.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim regarding asthma is reopened.

Regarding the left ear hearing loss claim, evidence submitted prior to the August 2007 rating decision includes the Veteran's STRs, VA treatment records, and a VA audiological examination.  The Veteran's service entrance and discharge examinations noted 15/15 whisper test results.  A June 2007 VA audiological evaluation reported indicated the Veteran reported left ear hearing loss due to in-service jackhammer use and infection.  He reported significant in-service and post-service noise exposure.  The diagnosis was bilateral hearing loss.  The examiner opined that the hearing loss was not related to service because there was no combat service, there was significant post-service noise exposure, and there was a normal whisper test result on discharge.  A July 2007 VA record noted no hearing loss complaints.  

Evidence submitted after the August 2007 decision VA treatment records and lay statements.  An April 2008 VA record noted otitis.  In a January 2012 statement, the Veteran asserted that he was assigned to an engineer unit during service, and that his duties included operating heavy equipment, power concrete breaking equipment, and demolition work using explosives.  At the August 2012 Board hearing, the Veteran reported that he did not use hearing protection during service and that he noticed diminished hearing during service.

The Board finds that new and material evidence has been presented.  The evidence, including lay evidence of diminished hearing and infections during service, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of in-service incurrence.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as the other evidence of record indicated acoustic noise exposure, but not diminished hearing or infections, during service.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

New and material evidence having been received, the claims for entitlement to service connection for asthma and left ear hearing loss are reopened.

Service connection claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs are silent regarding tinnitus.  At the June 2007 VA examination, the Veteran reported that his tinnitus had its onset approximately 30 years prior.  He reported in-service noise exposure consisting of firearms, heavy artillery, demolition, without hearing protection.  He reported post-service noise exposure without hearing protection, to include employment as a truck driver and in public road works, and exposure to electrical generators, jackhammer, power tools, chainsaw, farm equipment, power lawn mower, weed eater, and leaf and grass blowers.  He worked for Houston Lighting and Power for 31 years after service.  The examiner found that tinnitus was not related to service, noting normal whisper test results, lack of combat service, significant post-service noise exposure, and lapse of time from discharge to tinnitus onset.  

In an April 2008 statement, the Veteran asserted that his tinnitus began during bootcamp when he was operating a jackhammer.  In a January 2012 statement, the Veteran asserted that he was assigned to an engineer until during service, and that his duties included operating heavy equipment, power concrete breaking equipment, and demolition work using explosives.  At the August 2012 Board hearing, the Veteran reported that his tinnitus began during service and that it has existed since that time.  

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, there is a current disability as the Veteran has provided competent and credible testimony of current ringing in his ears.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to report the observable manifestations of ringing in the ears); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible testimony of ringing in his ears during service.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Finally, the evidence of record thus demonstrates that tinnitus was "noted" during service and the Veteran has provided competent and credible testimony that tinnitus has existed continuously since discharge.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 488; see also Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  The Board does not accord significant weight to the VA examiner's negative nexus opinion as it was based in part on less than reliable whisper test results and an erroneous date of tinnitus onset.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Accordingly, as the competent, credible, and probative evidence shows tinnitus that began during service and has existed since that time, the preponderance of the evidence supports service connection for tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 

New and material evidence having been received, the claim for entitlement to service connection for left ear hearing loss is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened; the claim is granted to this extent only.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA records and examinations.

Regarding each of the claims on appeal, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, VA medical records dated in June 2007, July 2007, and April 2008 are associated with the claims file.  It appears that other VA records exist and are not associated with either the paper or virtual claims file.  Accordingly, remand is required to obtain all VA medical records.

Regarding the claim for asthma, remand is required to provide the Veteran with an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination regarding asthma.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  The evidence of record indicates a current diagnosis of asthma and pre-existing asthma that was not noted on service entrance.  The STRs do not note asthma but indicate treatment for chest colds.  The Veteran provided testimony that he had attacks and shortness of breath during service.  Additionally, the Veteran was hospitalized for asthmatic bronchitis within three years of service discharge.  Because there is evidence of current asthma, pre-existing asthma that was not noted on service entrance, and an indication of breathing problems during service, remand for a VA examination is required.  

Regarding the claims for left ear and right ear hearing loss, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examiner may not ignore lay evidence of in-service injury or incurrence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  A June 2007 VA examination was conducted.  The examiner opined that hearing loss was not related to service, noting normal whisper test results, lack of combat service, significant post-service noise exposure, and lapse of time from hearing loss to tinnitus onset.  But an examiner has not yet addressed the Veteran's assertions of diminished hearing and infections during service.  Accordingly, remand is required for an adequate examination and opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of asthma.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide the following opinions, in light of the examination findings and the service and post-service evidence of record:  
(1) did the Veteran's asthma clearly and unmistakably pre-exist service;
(2) if so, was the asthma clearly and unmistakably not aggravated by service;
(3) if not, is it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused or aggravated by the Veteran's military service.  

In providing the requested opinions, the examiner must specifically address the Veteran's assertions of in-service asthma attacks and infections.  The examiner must also specifically address the Veteran's STRs, the 1958 private physician report, and the 1955 VA treatment record.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service diminished hearing and infections.  The examiner must also specifically address the June 2007 audiology examination.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


